Case 3:19-cr-00397-TAD-KLH Document 61 Filed 09/02/20 Page 1 of 4 PageID #: 270



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION


 UNITED STATES OF AMERICA                                    CRIM. No. 3:19-00397-01

 VERSUS                                                      JUDGE TERRY A. DOUGHTY

 JERRY DAKOTA JOHNSTON                                       MAG. JUDGE KAREN L. HAYES


                         WRITTEN RULING ON DEFENDANT’S
                        OBJECTIONS TO PRESENTENCE REPORT

         A presentence hearing was held on this date on Defendant’s Objections to the

 Presentence Report. After considering the arguments of counsel, the Court ruled as follows:

         OBJECTION NO. 1 (¶¶39, 40):

         Defendant objects that Paragraph 39 consists of a misdemeanor conviction for Resisting

 an Officer (Docket #17M2585) where he received a sentence of 6 months jail, suspended, up to

 12 months probation, $500 fine plus costs with a 90-day default period.

         Defendant’s Criminal History Computation is located in paragraph 40. The defendant

 objects to the 2-point enhancement pursuant to USSG §4A1.1(d), which states the Criminal

 History category is increased by 2 levels if the defendant committed the instant offense while

 under any criminal justice sentence, including probation, parole, supervised release,

 imprisonment, work release, or escape status. Counsel argues this 2-point enhancement does not

 apply as the conviction in ¶39 does not meet the criteria of a countable sentence under USSG

 §4A1.2(c)(1)(A) as the sentence was suspended and the term of probation was not more than one

 year.
Case 3:19-cr-00397-TAD-KLH Document 61 Filed 09/02/20 Page 2 of 4 PageID #: 271



        Ruling on Objection No. 1:

        United States Sentencing Guidelines § 4A1.2(c), Sentences Counted and Excluded,

 provides:

                Sentences for all felony offenses are counted. Sentences for
                misdemeanor and petty offenses are counted, except as follows:

                (1) Sentences for the following prior offenses and offenses similar
                to them, by whatever name they are known, are counted only if

                        (A) the sentence was a term of probation of more than one
                        year or a term of imprisonment of at least thirty days, or

                        (B) the prior offense was similar to an instant offense:

                        Careless or reckless driving
                        Contempt of court
                        Disorderly conduct or disturbing the peace
                        Driving without a license or with a revoked or suspended license
                        False information to a police officer
                        Gambling
                        Hindering or failure to obey a police officer
                        Insufficient funds check
                        Leaving the scene of an accident
                        Non-support
                        Prostitution
                        Resisting arrest
                        Trespassing.
 (emphasis added)

        Defendant correctly states that he was originally sentenced to a suspended sentence of 6

 months imprisonment and twelve months of probation. However, on January 8, 2020,

 Defendant’s probation was revoked, and the original sentence of six months was imposed, along

 with the 90-day default for failing to pay the fine. Pursuant to USSG § 4A1.2, comment. (n.1),

 Prior Sentence. — "Prior sentence" means a sentence imposed prior to sentencing on the instant

 offense, other than a sentence for conduct that is part of the instant offense. See §4A1.2(a). A

 sentence imposed after the defendant's commencement of the instant offense, but prior to
Case 3:19-cr-00397-TAD-KLH Document 61 Filed 09/02/20 Page 3 of 4 PageID #: 272



 sentencing on the instant offense, is a prior sentence if it was for conduct other than conduct that

 was part of the instant offense. Conduct that is part of the instant offense means conduct that is

 relevant conduct to the instant offense under the provisions of §1B1.3 (Relevant Conduct).

        Defendant was originally given a probated sentenced, arrested for the instant offense,

 then was revoked and sentenced for the previous conduct prior to his sentencing for the instant

 offense. Therefore, it is a “prior sentence” by definition and it receives two points as indicated in

 the Pre-Sentence Report.

        The criminal history score in ¶39 is correctly calculated and the 2-point enhancement in

 ¶40 is correctly applied.

        Therefore, Defendant’s Objection No. 1 is DENIED. No revisions are warranted.

        OBJECTION No. 2 (¶71):

         Defendant objects that, based on Objection #1, the Criminal History Category should be

 V and his guideline range should be 84 – 105 months.

        Ruling on Objection No. 2:

        For the reasons set forth in the Ruling on Objection No. 1, this objection is DENIED.

        OBJECTION No. 3 (¶88):

        Defendant objects to paragraph 88 which consists of the Factors that May Warrant a

 Sentence Outside of the Advisory Guideline System. Counsel states the presentence writer did

 not identify any facts or circumstances in the report that may be relevant to sentencing that were

 not otherwise considered in the guideline calculations or departure analysis. Counsel argues the

 defendant is a young man who lost both of his parents at a very young age, was moved around

 among relatives, and lost a father figure. Counsel argues further that the traumatic effects of

 these events cannot be overstated and influenced Defendant’s current behavior. Counsel states
Case 3:19-cr-00397-TAD-KLH Document 61 Filed 09/02/20 Page 4 of 4 PageID #: 273



 the Court should consider a departure based on the defendant’s loss of family members during

 critical years of his development, and the resulting hardships.

        Ruling on Objection No. 3:

        The Court finds the information in this paragraph is accurate and no revision is

 warranted. However, as in every case, the Court has considered those factors set forth in 18

 U.S.C. § 3553(a). Defendant’s Objection No. 3 is DENIED.

        Monroe, Louisiana, this 2nd day of September, 2020.



                                                      _________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
